      Case 1:19-cv-02472-JPC-DCF Document 168 Filed 07/13/21 Page 1 of 5



                                                                              Ariel Reinitz
                                                                              Partner
                                                                              FisherBroyles, LLP
                                                                              445 Park Avenue
                                                                              Ninth Floor
                                                                              New York, NY 10022

                                                                              Ariel.Reinitz@fisherbroyles.com
                                                                              Direct: 646.494.6909



July 13, 2021
VIA ECF
Honorable Debra Freeman
United States District Court
Southern District of New York
500 Pearl St.
New York, New York 10007

       Re:      GateGuard, Inc. v. MVI Systems LLC; Samuel Taub; MVI Industries, LLC
                Case No.: 1:19-cv-02472-JPC-DCF

Dear Judge Freeman:

        I represent Plaintiff GateGuard, Inc. and write to update the Court regarding discovery to
date (see ECF No. 162).

Status of Discovery

       Plaintiff has issued over 100 document requests, as well as numerous interrogatories and
requests for admission. These requests concern issues in this case including:

       1. Defendants’ acquisition and use of Plaintiff’s technical and business trade secrets
          (relevant to trade secret misappropriation, breach of contract, unfair competition, and
          tortious interference claims);
       2. Defendants’ dealings with Plaintiff’s prospective and actual customers (relevant to
          trade secret misappropriation, unfair competition, and tortious interference claims);
       3. Defendants’ purported development of the technologies they sell (relevant to trade
          secret misappropriation, breach of contract, and correction of patent inventorship
          claims);
       4. Defendants’ purported conception and reduction to practice of the technologies
          encompassed by the two patents at issue (relevant to trade secret misappropriation
          and correction of patent inventorship claims); and
       5. The creation of MVII and the transfer of assets from MVIS to MVII (relevant to
          fraudulent conveyance claims).




  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
   DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
      Case 1:19-cv-02472-JPC-DCF Document 168 Filed 07/13/21 Page 2 of 5



July 13, 2021 | Page 2 of 5

       With a handful of exceptions, Defendants object to substantively responding to these
requests, claiming their pending motions to dismiss/stay excuse their cooperation.

        Plaintiff anticipates 7-10 depositions will be necessary to cover the above topics. These
include 2-4 depositions concerning Defendants’ technology and technical development (relevant
to trade secret misappropriation, correction of patent inventorship, breach of contract, and unfair
competition claims), 2-4 depositions concerning Defendant’s business activities (relevant to
trade secret misappropriation, breach of contract, unfair competition, and tortious interference
claims), and 1-2 depositions concerning the formation of MVII and the transfer of assets from
MVIS to MVII (relevant to fraudulent conveyance claims). Plaintiff estimates 120 days will be
needed to complete fact discovery.

       Plaintiff has produced documents relating to the contract at issue and provided
Defendants with an updated set of initial disclosures. Defendants have produced certain
documents responsive to one of Plaintiff’s document requests (concerning Defendants’ dealings
with one of Plaintiff’s customers). Plaintiff issued a Rule 45 subpoena seeking to depose this
customer. Defendants sought to quash this deposition on the basis that they have moved to stay
discovery.

       Months ago, the parties exchanged proposals regarding the sequence and timing of
various discovery activities. Specifically, the parties discussed organizing discovery into topics
and collecting, exchanging, and reviewing discovery on a topic-by-topic basis during agreed
upon two-week intervals. While negotiations towards such a framework were progressing,
Defendants abruptly abandoned these efforts and blindsided Plaintiff by seeking a stay of
discovery (ECF Nos. 137, 139). Since then, Defendants insist they will not conduct further
discovery until their pending motions are resolved.

       The parties recently discussed completing a document exchange the parties agreed to
before Defendants sought to stay discovery. Plaintiff expressed its willingness to do so and
awaits clarification from Defendants regarding the scope of this exchange.

Defendants’ Letter
       Earlier today, I forwarded a draft of the above letter to Defendants’ counsel, asking that
he provide Defendants’ portion of what was to be a joint submission. In lieu of responding to me,
Defendants independently filed their own letter (ECF No. 167).

        Broadly, Defendants’ letter seeks (a) to lay all blame for the lack of progress in discovery
at Plaintiff’s feet, and (b) to litigate issues in an unrelated case.

        After several pages seeking to ascribe all blame to Plaintiff, Defendants concede (at the
end of their letter – see ECF No. 167 at 3) that Plaintiff has proposed resolving the stay
Defendants seek without the Court’s intervention. In this context, Plaintiff proposed that the
parties present the Court with an even-handed outline of the status of discovery to date, what
remained outstanding, and how such discovery relates to various claims in the case, without
ascribing “blame” or “fault” to either party. This position was informed in part by the Court’s
      Case 1:19-cv-02472-JPC-DCF Document 168 Filed 07/13/21 Page 3 of 5



July 13, 2021 | Page 3 of 5

prior admonition regarding its lack of interest in sorting out which party is at fault. In this spirit,
Plaintiff prepared an initial draft of the joint letter, which intentionally avoiding advocacy for
either side.1

         Defendants then provided a draft of their portion of the letter which included lengthy
digressions seeking to re-litigate prior discovery disputes and to raise new ones on which the
parties have yet to meaningfully confer (e.g., regarding purported deficiencies in Plaintiff’s
initial disclosures). See ECF No. 167 at 31-32.

        In response, Plaintiff suggested that the parties focus on ‘what’ had transpired in
discovery while avoiding ascribing blame to one another. See id. at 12 (“[T]he Court seems
uninterested in [the parties blaming one another]…. [Defendants] included considerable…
advocacy re: substantive issues in the case… [T]here are two sides to every story and we are not
without considerable gripes re: Defendants’ conduct in discovery to date.”). Defendants
effectively agreed. Id. at 11 (“I can revisit my side of the draft and reduce the advocacy…”).

        Plaintiff then sought clarification regarding two discrete issues, to enable the parties to
finalize the resolution they discussed. Despite several requests, Plaintiff has yet to receive direct
responses. Plaintiff then updated its portion of the joint letter (based on Defendants’ feedback)
and forwarded it to Defendants asking them to provide their portion of the submission. Rather
than provide it, Defendants filed their letter independently, as outlined above.

The Goldmont Case

        Defendants dedicate nearly half their letter seeking to litigate a (not yet ripe) discovery
dispute in another case. In Goldmont, Plaintiff brings claims against its customer, Goldmont
Realty, for failure to pay amounts owed under its contract with Plaintiff, and for defrauding
Plaintiff with false investment offers.

       Plaintiff’s claims in the Goldmont case have no apparent connection to this case or
Defendants. But on April 29, 2021, Goldmont produced numerous communications between Mr.
Taub – a defendant in this case – and the Goldmont parties concerning Plaintiff and Plaintiff’s
dealings with Goldmont. See GateGuard, Inc. v. Goldmont Realty Corp., et al. No. 1:20-cv-
01609-AJN-GWG (S.D.N.Y. Feb. 24, 2020), Dkt. Nos. 45-1, 50-2, 50-4 (correspondence
between Taub and Goldmont).



1
  Defendants spend several paragraphs attempting to blame Plaintiff for “delays” in drafting the
joint letter, suggesting Plaintiff was intent on “undermining” Defendants’ position. ECF No. 167
at 2-3. But the emails Defendants attach tell a different story: any such delays were no more than
a misunderstanding. Plaintiff drafted its portion of the letter expecting Defendants to provide
their portion, which Plaintiff would incorporate and file. See id. at 18 (“Hi Adam… can you
forward your part of the referenced joint letter?”), 17 (“Sorry, I must have misunderstood when
we spoke (was expecting you to forward your ½ and I’d drop into a letter and file tonight).”).
      Case 1:19-cv-02472-JPC-DCF Document 168 Filed 07/13/21 Page 4 of 5



July 13, 2021 | Page 4 of 5

        This revelation came as no less than a shock to Plaintiff. But these documents establish
Mr. Taub as a fact witness in the Goldmont case. On that basis – and only on that basis – Plaintiff
issued subpoenas to Mr. Taub (dated May 6, 2021).

        Instead of conferring with Plaintiff to understand the basis for the subpoenas to Mr. Taub
in Goldmont, Defendants’ counsel asserted (falsely) that Plaintiff was improperly seeking to use
these subpoenas to obtain evidence relevant to this action. See GateGuard v. Goldmont at Dkt.
49. Judge Gorenstein denied Mr. Taub’s attempts to quash these subpoenas and directed the
parties to attempt to resolve any issues among themselves.

         I have since conferred and corresponded at length with Mr. Engel regarding these
subpoenas. On multiple occasions I have reinforced to him, the Goldmont defendants, and Judge
Gorenstein, that these subpoenas are only for purposes of the Goldmont case (to which Mr. Taub
is a fact witness), and nothing is being sought for purposes of this litigation.

        Defendants now repeat the same claims, suggesting Plaintiff is “abusing” discovery in
Goldmont and seeking an “end-run” around this Court’s discovery rulings. Defendants raise
these (baseless) claims while omitting the extensive discussions and negotiations between myself
and Mr. Engel in the Goldmont case. During these communications, I have demonstrated how
Mr. Taub is a fact witness to issues in the Goldmont case and provided substantial assurances
that the discovery sought from Mr. Taub will relate only to the issues in Goldmont.

        Additionally, Defendants’ (baseless) claim that Plaintiff is using discovery in Goldmont
as an “end run” to benefit this case doesn’t add up: Defendants’ filed their motions to stay
discovery in this case in November 2020. See ECF Nos. 137, 139. If – as Defendants claim –
Plaintiff was seeking to “abuse” discovery in Goldmont to “harass” them, why would Plaintiff
wait over six months (until May 2021) to do so? The answer is simple: Plaintiff had no clue Mr.
Taub had any connection to the Goldmont case. And when – and only when – Plaintiff learned
that Mr. Taub was a fact witness, did Plaintiff subpoena him (together with other fact witnesses)
solely for purposes of the Goldmont case.2

Conclusion

       Notwithstanding the parties’ differences of opinion, Plaintiff maintains that the parties
were – and are – well positioned to resolve the issue of Defendants’ stay without the Court’s
intervention.

                                                     Respectfully submitted,
                                                     By: /s/ Ariel Reinitz

2
  Though the Court need not reach this issue, Defendants also misstate Judge Gorenstein’s ruling
in the Goldmont case in numerous respects. Judge Gorenstein never addressed the subpoenas to
Mr. Taub (or any other third party). He ruled that the Goldmont defendants’ communications –
including with third parties – concerning Plaintiff’s dealings with Goldmont were relevant for
discovery in the Goldmont case.
      Case 1:19-cv-02472-JPC-DCF Document 168 Filed 07/13/21 Page 5 of 5



July 13, 2021 | Page 5 of 5

                                         Ariel Reinitz

cc:    Counsel of Record (via ECF)
